Beck, J.
The fraud complained of and which is attempted to be shown as the ground of the relief prayed for in plaintiff’s petition, is an unlawful combination between the bidders, whereby competition in the sale of the land was defeated. In our opinion the testimony utterly fails to support the allegations of the petition. Ho agreement among the bidders under which they bid in turns or conceded to each other the right to bid upon particular tracts of land, is shown; on the contrary it is proved that no such agreement existed among them.
It is shown that all the lands sold were in entire tracts and in no instance were parts of tracts sold for the taxes, and that bidders purchased all the lands and the particular tracts they desired and intended to purchase. This is sufficiently accounted for by the fact that four or five thousand tracts were upon the tax books for sale and there was no demand for so great a quantity of land. Indeed, the sale was discontinued and adjoumed because there, were no more bids for the property. It will be readily understood that under these circumstances purchasers could, without fraudulent combination, secure, in *694full tracts, such property as they would select. There are no other circumstances connected with the sale relied upon to prove it fraudulent. We repeat that the evidence utterly fails to establish fraud, which is relied upon to defeat defendant’s title to the land. The decree of the Circuit Court must be
Affirmed.